IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-11-00036-CR

DAMOND JAVAR CASTLE,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                           From the 85th District Court
                               Brazos County, Texas
                         Trial Court No. 08-05436-CRF-85


                          MEMORANDUM OPINION


      Damond Javar Castle filed a notice of appeal regarding his April 15, 2010

conviction for aggravated kidnapping. TEX. PENAL CODE ANN. 20.04 (Vernon 2003). By

letter dated February 15, 2011, the Clerk of this Court notified Castle that the appeal

was subject to dismissal because it appeared that the notice of appeal was untimely. See

TEX. R. APP. P. 26.2(a)(1). The Clerk also warned Castle that the appeal would be

dismissed unless, within 21 days of the date of this letter, a response was filed showing

grounds for continuing the appeal. See TEX. R. APP. P. 44.3.
        This Court received notice that Castle timely filed a notice of appeal on May 10,

2010. At that time, this Court assigned Cause No. 10-10-00234-CR to the appeal. That

appeal was transferred to the Eleventh Court of Appeals in Eastland, Texas. Therefore,

the record from that cause number is no longer before this Court.

        On February 8, 2011, Castle filed a pro se notice of appeal in this Court for his

conviction that is pending on appeal in the Eleventh Court of Appeals. This Court does

not have jurisdiction to consider the appeal.

        Accordingly, this appeal is dismissed.



                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 2, 2011
Do not publish
[CRPM]




Castle v. State                                                                    Page 2